DTC (3/5/09) bdw                    UNITED STATES BANKRUPTCY COURT                    U.S. BANKRUPTCY COURT
                                             District of Oregon                        DISTRICT OF OREGON
                                                                                               FILED
In re                                                )
 SeaPort Airlines, Inc.                              )                                     February 8, 2019
                                                         Case No. 16−30406−tmb7
 Other names used by debtor: Wings of Alaska, Alaska )                                Clerk, U.S. Bankruptcy Court
 Juneau Aeronautics, Inc.                            )   ORDER DISCHARGING
Debtor(s)                                            )   TRUSTEE AND                         BY bdw DEPUTY
                                                     )   CLOSING CASE
                                                     )
                                                     )


The trustee of the above debtor's estate, if one has been appointed, has:

  1. (If Chapter 7 case) either filed a report of no assets or reduced the property and effects of the debtor's
     estate to cash;

  2. Fully administered any estate funds and property on hand; and

  3. Performed all other and further duties required to date in the administration of said estate.

IT IS THEREFORE ORDERED that, if a trustee has been appointed, upon filing any final report or account
required by the UST, and without further court order, the trustee shall be discharged as the trustee of the
debtor's estate.

IT IS FURTHER ORDERED that this case is closed; the case will be closed only for administrative
purposes if this case was dismissed; and the court shall retain jurisdiction over any adversary proceeding
pending at the time of closure.

                                                                                Clerk, U.S. Bankruptcy Court




                              Case 16-30406-tmb7           Doc 599   Filed 02/08/19
